               Case 18-12491-CSS       Doc 2224      Filed 12/02/20    Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

 In Re:                                          )   Chapter 11
                                                 )   Case No. 18-12491 (CSS)
 PROMISE HEALTHCARE GROUP, LLC,                  )   Jointly Administered
 et al.,                                         )   Hearing Date: December 17, 2020 at 11:00
                                                 )   a.m.
 Debtors.                                        )   Objection Deadline: November 30, 2020 at
                                                 )   4:00 p.m.
                                                 )
                                                     Relates to Docket No. 2101
                                                 )

                                 NOTICE OF WITHDRAWAL

          PLEASE TAKE NOTICE THAT Renal Treatment Center – West, Inc., hereby

withdraws the following pleadings:

         Renal Treatment Center – West, Inc.’s, Application For Payment Of Administrative

          Expense Claim Pursuant To 11 U.S.C. § 503(B) (Docket No. 2172); and

         Renal Treatment Center – West, Inc.’s, Amended Application For Payment Of

          Administrative Expense Claim Pursuant To 11 U.S.C. § 503(B) (Docket No. 2181)

Dated: December 2, 2020

                                                 MOYE WHITE LLP


                                                 /s/ Timothy M. Swanson
                                                 Timothy M. Swanson, Colorado No. 47267
                                                 1400 16th Street, Suite 600
                                                 Denver, CO 80202
                                                 (303) 292-2900
                                                 (303) 292-4510 facsimile
                                                 tim.swanson@moyewhite.com
                                                 Counsel for Renal Treatment Center – West,
                                                 Inc., a subsidiary of DaVita, Inc.
             Case 18-12491-CSS        Doc 2224      Filed 12/02/20    Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that on December 2, 2020, I caused a true and correct copy of the
foregoing NOTICE OF WITHDRAWAL to be sent for service via the Court’s CM/ECF
system.


                                                           /s/ Timothy M. Swanson
